Citation Nr: 1633469	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14 12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2013, for the assignment of a 40 percent rating for degenerative discospondylosis, lumbar spine with L5-S1 disc herniation (lumbar spine disability).

2.  Entitlement to an effective date earlier than March 12, 2013, for the assignment of a 60 percent rating for gout.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-connected gout and lumbar spine disability was received on March 12, 2013.

2.  In December 2012, the Veteran experienced a worsening of his lumbar spine disorder, manifested by forward flexion limited to 45 degrees and the need to stay in bed for half a day because of back pain.

3.  In April 2012, the Veteran experienced a worsening of gout, manifested by 3 incapacitating episodes per year, with an episode in March 2013 lasting for 5 days.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 1, 2012, for the assignment of a 40 percent rating for degenerative discospondylosis, lumbar spine with L5-S1 disc herniation, have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).

2.  The criteria for an effective date of April 1, 2012, for the assignment of a 60 percent rating for gout have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

A March 2013 letter notified the Veteran of VA's general criteria for rating service-connected disabilities and assigning an effective date, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006). Accordingly, the duty to notify is satisfied.

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, VA examinations were performed in April 2013 that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  As this appeal concerns the evaluation of the Veteran's low back disorder and gout prior to May 2013, further examination is not warranted.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


Earlier Effective Date

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time. 38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2);  Hart, 21 Vet. App. at 509-10.  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that 'the only cognizable 'increase' for this purpose is one to the next disability level' provided by law for the particular disability).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of claim to determine when an increase in disability was "ascertainable" in terms of meeting or more nearly approximating the criteria for a higher rating.  See id. at 521.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

With respect to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law. 38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2015).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157. In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013).  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  

In September 1995, the RO granted the Veteran service connection for degenerative disc disease of the lumbar spine and gout, each rated as noncompensable, effective from May 1, 1995.  The Veteran was notified of this decision and of his appellate rights by letter dated October 4, 1995.  He did not appeal and no new and material evidence was received within one year.  Therefore, the September 1995 rating decision is final.  See 38 U.S.C.A. § 7105.  

The Veteran filed increased rating claims in November 2003.  In May 2004, the RO assigned an increased, 20 percent rating for gout and an increased, 10 percent rating for degenerative disc disease of the lumbar spine, each effective from November 10, 2003.  The Veteran was notified of this decision and of his appellate rights by letter dated May 21, 2004.  He did not appeal.  

In a statement received at the RO on March 12, 2013, the Veteran requested increased ratings for his service-connected gout and lumbar spine disability.  By a rating decision in May 2013, the RO granted a 20 percent rating for the lumbar spine disability and 60 percent rating for gout, each effective from March 12, 2013.  In July 2013, the RO assigned a 40 percent rating for the Veteran's lumbar spine disorder, effective March 12, 2013.  The Veteran asserts that an earlier effective date for each of these ratings is warranted.  He stated that, "The medical evidence shows that the severity of my service connected disabilities is earlier than the effective date of my award."  See Notice of Disagreement dated in June 2013.

With respect to the Veteran's lumbar spine disorder, the rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  

The Veteran's gout is rated under Diagnostic Code 5017, which specifies that gout be rated under Diagnostic Code 5002, for rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017.  Diagnostic Code 5002 assigns ratings based on whether the disability is an active process or is manifested by chronic residuals, and the ratings under the two categories are not to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  As the Veteran has asserted that he has flare-ups of gout, the disease is to be rated as an active process.  See VA examination report, dated in April 2013.  A minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  

The evaluation of the Veteran's low back disorder and gout was not adjudicated between the May 2004 rating decision and the May 2013 rating decision.  Since the May 2004 rating decision was issued that last evaluated the Veteran's disabilities, the record does not show intent to file a claim for an increased rating, whether formal or informal, prior to March 12, 2013.  See 38 C.F.R. §§ 3.151, 3.155.  The May 2004 decision was not appealed.  While some VA treatment records were generated within one year of the May 2004 rating decision they are not new and material, as they showed complaints of recurrent but tolerable back pain but there were no objective findings reported concerning the spine; and there were no relevant complaints or findings pertaining to gout other than a single notation that the Veteran would have to stay sedentary were he to have a gouty flare-up. See VA treatment records dated August 23, 2004 and April 8, 2005.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period,' and thus prevents an initial determination from becoming final); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, 'effective date will be as though the former decision had not been rendered'); see also 38 C.F.R. § 20.200 (2015) (setting forth requirements for filing an appeal).  

The complaints of low back pain in August 2004 and April 2005 are not new, as the Veteran had voiced similar complaints at the time of a January 2004 VA examination that was considered by the RO in May 2004; nor are they material as they do not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a 'low threshold' for reopening).  The Veteran's complaints of low back pain, consistent with those made at the time of the January 2004 VA examination, do not suggest any worsening of his condition.  There were no objective findings recorded, such as range of motion measurements of the spine.  And there were essentially no complaints or findings pertaining to gout, other than a description of the need to be sedentary should a flare-up occur.  Accordingly, the May 2004 rating decision is final, and therefore an earlier date of claim cannot be established on the basis that it was not final, such as under § 3.156(b).  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The record does not reflect intent to file a claim for an increased rating until March 2013, the claim from which the May 2013 rating decision stems.  Prior to March 2013, the Veteran did not submit any non-VA treatment records, such as from a private physician or a State institution, that might satisfy the requirements of a claim under 38 C.F.R. § 3.157 since the May 2004 rating decision was issued. Thus, the only possible basis for an earlier date of claim would be a finding that a VA treatment record dated prior to March 2013 indicated worsening of the Veteran's service-connected disabilities based on examination so as to constitute a claim under § 3.157.

Accordingly, the Board must consider whether and when the VA treatment records dated since May 2004 indicate a worsening of the Veteran's low back disorder and/or gout so as to warrant a rating higher than the 10 and 20 percent ratings assigned prior to March 2013 and, if so, what that rating should be.

With respect to the lumbar spine, VA treatment records showed complaints of lower back pain in August 2005, June 2007, December 2007, and March 2011.  See VA treatment records dated August 10, 2005, June 22, 2007, December 28, 2007, and March 2, 2011.  No objective findings were recorded in August 2005 or June 2007.  In December 2007, the examiner noted that there was no tenderness or limitation of motion.  In March 2011, the examiner stated that there was no tenderness of the spine.  The Veteran was also afforded a VA examination in April 2013, at which time he reported experiencing only one incapacitating episode of IVDS within the past 12 months, so since April 2012.  He described a flare-up in December 2012 when he woke up with back pain and had to stay in bed for half a day to rest his back.  He said that he had a 50% limitation in range of motion during that time.

The Veteran is competent to describe his symptoms and the Board finds him to be credible.  As he reported experiencing a 50% limitation in range of motion in December 2012, i.e., forward flexion limited to 45 degrees, and that he had to remain in bed for half a day because of his back pain, the Board finds that the criteria for a 40 percent rating were approximated as of December 1, 2012.  See 38 C.F.R. § 4.7.  However, as there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, any muscle spasm or guarding; or any incapacitating episodes of IVDS, the criteria for a rating in excess of 10 percent or higher were not more nearly approximated prior to December 1, 2012.  See 38 C.F.R. § 4.7.  None of the treatment records showed a worsening disability based on examination so as to constitute a claim for an increased rating under 38 C.F.R. § 3.157 prior to December 1, 2012.  Because the preponderance of the evidence shows that a claim for benefits was not submitted prior to December 1, 2012, and that the criteria for a rating greater than 10 percent was not more nearly approximated prior to December 1, 2012, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to gout, VA treatment records showed gout episodes in August 2005, at which time the Veteran reported three episodes during the past four months, and then in December 2005, April 2006, and July 2009.  The Veteran was also afforded a VA examination in April 2013, at which time he reported experiencing three incapacitating episodes of gout per year, so since April 2012.  He stated that the most recent episode was during the third week of March 2013 and that it lasted 5 days, during which he was unable to walk because of pain and swelling of the left ankle.  As the Veteran reported an increase in the severity of his gout as of April 2012, i.e., 3 incapacitating episodes per year with the most recent episode lasting for 5 days, the Board finds that the criteria for a 60 percent rating were approximated as of April 1, 2012.  See 38 C.F.R. § 4.7.  However, none of the records showed symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year prior to April 1, 2012.  Although the Veteran reported several episodes in August 2005, none of these were described as incapacitating.  None of the records showed a worsening disability based on examination so as to constitute a claim for an increased rating under 38 C.F.R. § 3.157 prior to April 1, 2012.  Because the preponderance of the evidence shows that a claim for benefits was not submitted prior to April 1, 2012 and that the criteria for a rating greater than 20 percent was not more nearly approximated prior to April 1, 2012, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, entitlement to an effective date of December 1, 2012, but not earlier, for the assignment of a 40 percent rating for degenerative discospondylosis, lumbar spine with L5-S1 disc herniation, is warranted.  Further, entitlement to an effective date of April 1, 2012, but not earlier, for the assignment of a 60 percent rating for gout is warranted.


ORDER

An effective date of December 1, 2012, for the assignment of a 40 percent rating for degenerative discospondylosis, lumbar spine with L5-S1 disc herniation is granted.

An effective date of April 1, 2012, for the assignment of a 60 percent rating for gout is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


